SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1302
CA 16-00737
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF NEW YORK STATE CORRECTIONAL
OFFICERS AND POLICE BENEVOLENT ASSOCIATION, INC.,
AND CURTIS SAVAGE, PETITIONERS-APPELLANTS,

                      V                                           ORDER

NEW YORK STATE OFFICE OF MENTAL HEALTH AND
CENTRAL NEW YORK PSYCHIATRIC CENTER,
RESPONDENTS-RESPONDENTS.


LIPPES, MATHIAS, WEXLER & FRIEDMAN, LLP, ALBANY (EMILY G. HANNIGAN OF
COUNSEL), FOR PETITIONERS-APPELLANTS.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JULIE M. SHERIDAN OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Oneida County (Samuel D. Hester, J.), entered July 8,
2015 in a CPLR article 78 proceeding. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court